DETAILED ACTION
Drawings
The drawings were received on 4/28/2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Constantine on 5/4/2021.

The application has been amended as follows: 
On line 7 of claim 1, --the suction opening configured to accommodate a first valve,-- has been inserted in between “the suction chamber,” and “the second”.
On line 1 of claim 3, “a first valve” has been replaced by --the first valve--.
On line 7 of claim 24, --the suction opening configured to accommodate a suction valve,-- has been inserted in between “the suction chamber,” and “the second”.
On line 1 of claim 26, “a suction valve” has been replaced by --the suction valve--.
Claims 29 and 31 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner's position about the claim amendments filed on 4/28/2021 is that the Donlon '021 reference could still be interpreted to read on the claims.  The recited "suction opening" could be interpreted as the opening in Figure 5B at the proximal end (the opening near reference numeral 212A in Fig. 5B). This opening is proximal to the suction chamber (see NF mailed on 1/29/2021 for the interpretation of suction chamber) as is recited in the 4/28/2021 claim amendments.  The rest of the interpretation follows from the rejection mailed on 1/29/2021.  The examiner's amendment makes it clear that the recited suction opening can only be interpreted as the opening (306A) in Donlon because (306A) is the opening that is configured to accommodate a first/suction valve (see par. [0035] of Donlon).  Following the logic of this interpretation, the suction chamber must be considered only the tubular channel portion situated between (306A) and (306B) because the suction opening has to be proximal to the suction chamber.  This suction chamber, however, is not wider than the second opening (they are the same size; see annotated figure in NF mailed on 1/29/2021) as is recited in the allowed claims.  There is no teaching reference and/or motivation to cure the deficiency of the Donlon reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783